Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-20-00133-CR

                                Christopher G. MARTINEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 19-02-0049-CRA
                          Honorable Lynn Ellison, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Counsel’s motion to withdraw is GRANTED.

       SIGNED May 5, 2021.


                                              _____________________________
                                              Irene Rios, Justice